Cite as 2022 Ark. App. 113
                  ARKANSAS COURT OF APPEALS
                                      DIVISION II
                                      No. CV-21-180



RAZORBACK RIDES, LLC                         Opinion Delivered   March 9, 2022
                   APPELLANT
                                             APPEAL FROM THE BOONE
V.                                           COUNTY CIRCUIT COURT
                                             [NO. 05CV-13-226]
MARY BIRDSONG AND NORM
FARNUM
                  APPELLEES                  HONORABLE JOHN R. PUTMAN,
                                             JUDGE

                                             AFFIRMED


                           BRANDON J. HARRISON, Chief Judge

        We pick up this dispute at the 2016 second amended complaint filed by Razorback

 Rides, LLC. In that operative complaint, Razorback alleged that it had performed “major

 upgrades” on two vehicles—“The Kookie Monster” a/k/a “The Hauler” (a 1932 roadster)

 and “Blackie” (a pickup truck)—in 2007 and 2010. Razorback claimed that the man who

 solicited the improvements, Norm Grabowski, died in October 2012 “without delivering

 the promised compensation for The Hauler or for Blackie.” Razorback’s second amended

 complaint also alleges:

        To the extent that Defendants obtained benefits from LSI[1] from assets whose
        value were enhanced by Plaintiff without compensation, Defendants will be
        unjustly enriched. This Court should impose a constructive trust upon
        Defendants for all benefits received by Defendants from LSI until such time
        as Plaintiff has been fully compensated for its labor.


        1
        Razorback alleges that Grabowski was the settlor of an irrevocable trust named LSI.
 The circuit court was not, however, provided proof that any express trust named LSI exists.
Attached to the second amended complaint as exhibit A is a 6 October 2010 invoice from

Razorback to Norman D. Grabowski for work Razorback performed (June 2007 to August

2010).

         Appellees Mary Birdsong and Norm Farnum twice moved to dismiss the case against

them because, in their view, Razorback failed to state a claim under Arkansas Rule of Civil

Procedure 12(b)(6) (2021). They argued, among other things, that Razorback had pleaded

a contract claim and that unjust enrichment “cannot be invoked in matters of contract.”

They also answered Razorback’s second amended complaint and raised estoppel, waiver,

laches, and statute of limitations as defenses.

         During an August 2020 motions hearing, Birdsong and Farnum argued to the circuit

court that Razorback’s claim was as a creditor of Grabowski’s estate; and the probate code

barred its claim. Razorback’s counsel said, “Well, that would be if we wanted a contract

claim, but this claim arises in constructive trust. We don’t want a contract claim.” Birdsong

and Farnum also argued that a three-year statute of limitations barred Razorback’s contract

claim. Razorback again maintained that it did not plead a breach-of-contract claim; it

pleaded a claim for unjust enrichment, and “[t]here is no statute of limitations for unjust

enrichment.” Razorback told the circuit court that “there is no statute of limitations here.

It’s just a matter of laches.”

         In February 2021, the court entered a final order that dismissed Razorback’s second

amended complaint with prejudice. Simply put, the court held that Razorback’s complaint

did not allege any actionable basis for unjust enrichment and was based on a contract. The

written order states in part:


                                                  2
       To be clear, the court is ruling that Razorback’s cause of action is based on
       an express contract and, under the facts alleged in this case, the law will not
       imply a quasi- or constructive trust. For this reason, Razorback’s complaint
       fails to state facts upon which relief can be granted against Birdsong and
       Farnum and, as to them, should be, and hereby is, dismissed. . . . Razorback
       is trying to enforce nonpayment of a debt Grabowski allegedly owed to
       Razorback. The mere failure to pay a debt will not give rise to a constructive
       trust. 90 C.J.S. Trusts § 182; McKey v. Paradise, 200 U.S. 119 (1936). For
       this reason also, Razorback’s second amended complaint fails to state facts
       upon which relief can be granted against separate defendants Mary Birdsong
       and Norm Farnum and the complaint against them should be, and hereby is,
       dismissed. (footnote omitted).

       ....

               Birdsong and Farnum have also moved to dismiss for failure to join a
       necessary party. The court ordered that LSI be made a party to this action.
       The Plaintiffs have failed to join LSI. Therefore, Birdsong and Farnum’s
       motion to dismiss for failure to join a necessary party should be, and hereby
       is, granted.

       Here, Razorback argues that the circuit court erred as a matter of law when it held

that the second amended complaint failed to state facts upon which relief could be granted.

Razorback asserts that its complaint stated a claim for unjust enrichment, and there is no

statute of limitations for a constructive trust, which is the remedy it sought. It also says the

circuit court erred as a matter of law when it held that LSI, an irrevocable trust, was a

necessary party to the action.

       As to Razorback’s first point, it has failed to state facts upon which relief could be

granted. According to Arkansas Rule of Civil Procedure 8(a)(1), a pleading that sets forth

a claim for relief must contain a statement in ordinary and concise language of facts showing

that the pleader is entitled to relief. Only facts alleged in the complaint are treated as true,

not a plaintiff’s theories, speculation, or statutory interpretation. Ark. St. Plant Bd. v.

McCarty, 2019 Ark. 214, 576 S.W.3d 473. As a result, a complaint must state facts, not

                                               3
mere conclusions, to entitle the pleader to relief. Quinn v. O’Brien, 2020 Ark. App. 83, 596

S.W.3d 20. We will look to the underlying facts supporting an alleged cause of action to

determine whether the matter has been sufficiently pled. Id.

       Here, the circuit court found that an oral breach-of-contract claim was raised in the

second amended complaint as the result of an (oral) agreement for services between

Grabowski and Razorback. (Paragraphs 8 through 16, for example, speak in terms of

“agreements,” and “promises” “in exchange” for this and that, and “reliance upon the

promises of Norm Grabowski,” etc.) Moreover, that complaint asked that the appellees be

made to pay Razorback $51,795.34 in consideration for services rendered to Grabowski.

Razorback, because of its delayed enforcement of an oral contract with Grabowski, cannot

morph its dispute into something that it is not. Because the second amended complaint

alleged that a valid legal contract existed, Razorback has failed to state a claim for restitution

or unjust enrichment.

       Regarding Razorback’s second point, we do not need to decide whether LSI was a

necessary party to the case because Razorback has failed to state a claim against any potential

defendant. What form a potential defendant might take does not matter in this case.

       The circuit court’s judgement is wholly affirmed.

       Affirmed.

       ABRAMSON and GLADWIN, JJ., agree.

       Davis Law Firm, by: Steven B. Davis, for appellant.

       Jeremy B. Lowrey, for appellees.




                                                4